Citation Nr: 0513212	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to August 1969 and from January 25, 1991, to 
March 26, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2003, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The issue on appeal was remanded 
to the RO for additional development in March 2004.

The Board notes that in a January 2005 rating decision the RO 
granted entitlement to service connection for 
gastroesophageal reflux disease, an issue previously 
perfected for appellate review.  As the veteran has expressed 
no disagreement with that determination, the issue listed on 
the title page of this decision is the only matter remaining 
on appeal.

The Board also notes that in an April 26, 2005, "Appellant's 
Post-Remand Brief" the veteran's representative raised the 
question of VA error in denying an increased rating for 
bilateral tinnitus.  The issue of entitlement to a rating in 
excess of 10 percent for tinnitus, however, was denied by the 
Board in March 2004 and was apparently not appealed.  To the 
extent the April 26, 2005, correspondence may be construed as 
claiming clear and unmistakable error in the Board's 
decision, the veteran and his representative are referred to 
38 C.F.R. § 20.1404 (2004) for information as to motion 
filing and pleading of such matters.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in April 2001.

In March 2004, the Board remanded the issue remaining on 
appeal and instructed the RO to schedule the veteran for a 
psychiatric examination for an opinion as to whether it was 
as likely as not that he had a psychiatric disorder related 
to any verified events in service.  The examiner was to be 
informed of the RO's determination as to whether the veteran 
engaged in combat with the enemy and of the verified events 
in this case, including that he experienced rocket and mortar 
attacks during service in Vietnam.  Although the veteran 
underwent a VA examination in May 2004, the Board finds the 
requested and necessary opinions have not been provided.  The 
examiner provided a diagnosis of chronic PTSD, but noted that 
establishing a nexus was difficult because the veteran was 
vague and because it could not be established that there was 
a particular event that has been documented.

The March 2004 Board remand, however, found the evidence of 
record demonstrated that the veteran experienced rocket and 
mortar attacks during service in Vietnam and that this was a 
verified stressor event for VA purposes.  In a January 2005 
supplemental statement of the case the RO also conceded that 
the veteran's unit had been involved in combat, but found the 
medical evidence did not relate the onset of PTSD with rocket 
attacks.  

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(2004).  Section 4.125(a) of 38 C.F.R. incorporates the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) as the 
governing criteria for diagnosing PTSD.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need not corroborate his actual physical proximity 
to (or firsthand experience with) and personal participation 
in rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

Although the veteran's specific claim concerning the death of 
his friend D.S. can not apparently be verified, the Board 
finds a medical opinion is required as to whether there is at 
least a 50 percent probability or greater that he has PTSD 
related to the verified events in service.  The Court has 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the case must again be remanded for 
appropriate action in accordance with the Board's 
instructions.

Although the March 2004 remand also instructed the RO to 
obtain copies of the January 1969 morning reports for Battery 
C of the 6th Battalion, 15th Artillery from the National 
Personnel Records Center (NPRC), the Board finds the July 
2004 NPRC report indicating, in essence, that the reports 
contained no pertinent information as to the veteran's claim 
concerning the death of his friend D.S. sufficiently 
satisfies the remand request.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be scheduled for 
an examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has PTSD (under DSM-IV criteria) related 
to any verified event in service.  The 
examiner should be informed of the RO's 
determination that the veteran engaged in 
combat with the enemy and of the verified 
event that he experienced rocket and 
mortar attacks during service in Vietnam.  
If it is determined that the diagnosis is 
more likely related to an event in 
service that has not been verified or to 
an event not related to service, the 
examiner should clearly identify the 
event meeting the DSM-IV criteria.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should provide a complete rationale for 
any opinion given and should reconcile 
the opinion with the May 2004 VA 
examination report.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




